Order
Re, C.J.:
Upon reading and filing of plaintiff’s motion, with the consent of the United States, defendant, to dismiss this action, which action was the subject of a decision and judgment of this court, decided on March 28, 1979, C.D. 4793, which decision and judgment is now the subject of a pending motion for rehearing filed by defendant on April 25, 1979, and in consideration of the fact that plaintiff and defendant have reached agreement as to an acceptable resolution of the issue contested in this action, it is hereby
Ordered, Adjudged and Decreed that plaintiff’s motion to dismiss is granted, and court No. 76-6-01378 is therefore dismissed; and it is further
Ordered that the decision and judgment of this court in C.D. 4793, decided March 28, 1979, now being moot, is hereby vacated and set aside, Cf. United States v. Munsingwear, Inc., 340 U.S. 36 (1950); and it is further
Ordered that, inasmuch as the action is dismissed and the decision and judgment vacated and set aside, defendant’s motion for rehearing in C.'D. 4793 is moot.